Case:19-06282-EAG13 Doc#:17 Filed:03/09/20 Entered:03/09/20 15:14:02                             Desc: Main
                           Document Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF PUERTO RICO
  IN THE MATTER OF:                                                   CASE NO: 19-06282 EAG
  DORIS RODRIGUEZ-MARTIN
  Debtor(s)
                                                                      CHAPTER 13


                       MOTION TO CONTINUANCE CONFIRMATION HEARING
                            SCHEDULED FOR MARCH 11, 2020 at 9:30 AM

 TO THE HONORABLE COURT:

          COMES NOW, debtor(s) through the undersigned attorney and to this Honorable Court respectfully
 states, alleges and prays as follows:

     1. This Honorable Court scheduled a confirmation hearing for debtor´s chapter 13 plan for March 11,
            2020 at 9:30 AM.

     2.   On March 11, 2020 at 8:00 AM, the undersigned attorney has two 341 meetings in the Ochoa
            Building, 500 Tanca Street, San Juan PR, which makes it impossible to attend the
            aforementioned confirmation hearing.

     3. Debtor respectfully understands that the continuance of confirmation hearing would be in the best
           interest of all creditors and to the estate and the continuance of this hearing complies with the
           requirements of section 11 USC § 1324 (b).

          WHEREFORE, debtor VERY RESPECTFULLY requests from this Honorable Court to take
 notice of the information provided in this motion and in consequence allow debtor and for the benefit of
 creditors and the estate, the continuance of confirmation hearing.


                                         CERTIFICATE OF SERVICE

          I HEREBY CERTIFY, that on this same date and by electronic ECF/CNF filing system, copy of
 this motion has been sent to Mr. Jose R. Carrion-Morales, Esq. Standing Chapter 13 Trustee and to all
 interested parties as per attached Master Address List.

 Respectfully Submitted,

 In Mayaguez, Puerto Rico, this 9 day of March, 2020

                                                            PUERTO RICO LEGAL ADVISORS, LLC
                                                            Attorney for petitioners
                                                            182 Sur Ramon Emeterio Betances
                                                            Mayaguez PR 00680
                                                            Tel: (787) 265-1111
                                                            Fax: (787) 831-5291
                                                            Email: mrplawoffices@gmail.com

                                                            ELECTRONICALLY FILED
                                                            /S/ Marggie Rodríguez-Pérez, Esq.,
                                                            USDC PR 303608
       Case:19-06282-EAG13 Doc#:17 Filed:03/09/20 Entered:03/09/20 15:14:02   Desc: Main
                                  Document Page 2 of 2
                                  MASTER ADDRESS LIST
   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




DORIS RODRIGUEZ MARTIN
URB VALLE VERDE
CALLE 3 B 16
SAN GERMAN, PR 00683



MARGGIE RODRIGUEZ-PEREZ
PUERTO RICO LEGAL ADVISORS, LLC
182 SUR RAMON EMETERIO BETANCES
MAYAGUEZ, PR 00680



ISLAND FINANCE
BANKRUPTCY DEPT
PO BOX 195369
SAN JUAN, PR 00919-5369



ISLAND FINANCE PLUS
PO BOX 266
SAN GERMAN, PR 00683




PREFERRED CREDIT
PO BOX 70157
SAN JUAN, PR 00936-8157




PREFERRED CREDIT INC
PO BOX 1970
SAINT CLOUD, MN 56302-1970




SANTANDER FINANCIAL / ISLAND FINANCE DIV
PO BOX 195369
SAN JUAN, PR 00919-5369




SCOTIABANK DE PUERTO RICO
PO BOX 362394
SAN JUAN, PR 00936
